Dear Mr. Wilkins:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask if a commissioner of the Madison Parish Hospital Service District is entitled to per diem pay even though the commissioner did not attend the monthly Hospital Service District meeting but renders services during that month to the Hospital Service District.
The answer to your question is found in La.R.S. 46:1081 B. (2) which states:
    (2) The parish governing authority may permit a per diem to each member of the commission in an amount of not less than twenty-five dollars nor more than forty dollars for each day of his attendance at meetings of the commission, not to exceed twelve meetings per year payable out of the funds of the parish hospital service district. (Emphasis added).
A review of this statute reveals that a per diem is paid ". . . for each day of his attendance at meetings of the commission. . . .". Therefore, there is no provision for paying commissioners who do not attend meetings, nor is there compensation for time working on hospital district business other than time spent during meetings.
We trust this sufficiently answers your question. However, if you should need anything further, do not hesitate to contact this office.
Very truly yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
 BY:  ____________________________ FRANCES J. PITMAN ASSISTANT ATTORNEY GENERAL
CCF:FJP:sc
a:\03-0252.op